Title: Abigail Adams to John Adams, 7 May 1776
From: Adams, Abigail
To: Adams, John


     
      Braintree May 7 1776
     
     How many are the solitary hours I spend, ruminating upon the past, and anticipating the future, whilst you overwhelmd with the cares of State, have but few moments you can devote to any individual. All domestick pleasures and injoyments are absorbed in the great and important duty you owe your Country “for our Country is as it were a secondary God, and the First and greatest parent. It is to be preferred to Parents, Wives, Children, Friends and all things the Gods only excepted. For if our Country perishes it is as imposible to save an Individual, as to preserve one of the fingers of a Mortified Hand.” Thus do I supress every wish, and silence every Murmer, acquiesceing in a painfull Seperation from the companion of my youth, and the Friend of my Heart.
     I believe tis near ten days since I wrote you a line. I have not felt in a humour to entertain you. If I had taken up my pen perhaps some unbecomeing invective might have fallen from it; the Eyes of our Rulers have been closed and a Lethargy has seazd almost every Member. I fear a fatal Security has taken possession of them. Whilst the Building is on flame they tremble at the expence of water to quench it, in short two months has elapsed since the evacuation of Boston, and very little has been done in that time to secure it, or the Harbour from future invasion till the people are all in a flame; and no one among us that I have heard of even mentions expence, they think universally that there has been an amaizing neglect some where. Many have turnd out as volunteers to work upon Nodles Island, and many more would go upon Nantaskit if it was once set on foot. “Tis a Maxim of state That power and Liberty are like Heat and moisture; where they are well mixt every thing prospers,
      where they are single, they are destructive.”
     A Goverment of more Stability is much wanted in this colony, and they are ready to receive it from the Hands of the Congress, and since I have begun with Maxims of State I will add an other viz. that a people may let a king fall, yet still remain a people, but if a king let his people slip from him, he is no longer a king. And as this is most certainly our case, why not proclaim to the World in decisive terms your own importance?
     Shall we not be dispiced by foreign powers for hesitateing so long at a word?
     I can not say that I think you very generous to the Ladies, for whilst you are proclaiming peace and good will to Men, Emancipating all Nations, you insist upon retaining an absolute power over Wives. But you must remember that Arbitary power is like most other things which are very hard, very liable to be broken—and notwithstanding all your wise Laws and Maxims we have it in our power not only to free ourselves but to subdue our Masters, and without voilence throw both your natural and legal authority at our feet—
     
     
      “Charm by accepting, by submitting sway
      Yet have our Humour most when we obey.”
     
     I thank you for several Letters which I have received since I wrote Last. They alleviate a tedious absence, and I long earnestly for a Saturday Evening, and experience a similar pleasure to that which I used to find in the return of my Friend upon that day after a weeks absence. The Idea of a year dissolves all my Phylosophy.
     Our Little ones whom you so often recommend to my care and instruction shall not be deficient in virtue or probity if the precepts of a Mother have their desired Effect, but they would be doubly in-forced could they be indulged with the example of a Father constantly before them; I often point them to their Sire
     
      “engaged in a corrupted State
      Wrestling with vice and faction.”
     
     
     
      May 9
     
     I designd to have finished the sheet, but an opportunity offering I close only just inform you that May the 7 our privateers took two prises in the Bay in fair sight of the Man of war, one a Brig from Irland the other from fyall Fayal loaded with wine Brandy and the other Beaf &c. The wind was East and a flood tide, so that the tenders could not get out tho they tried several times, the Light house fired Signal guns, but all would not do, they took them in triumph and carried them into Lyn.
     Johnny and Charls have the Mumps, a bad disorder, but they are not very bad. Pray be kind enough to remember me at all times and write as often as you possibly can to your
     
      Portia
     
    